Name: 86/107/EEC: Commission Decision of 25 February 1986 amending for the third time Decision 85/632/EEC on certain protective measures against foot-and-mouth disease in Italy
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1986-04-08

 Avis juridique important|31986D010786/107/EEC: Commission Decision of 25 February 1986 amending for the third time Decision 85/632/EEC on certain protective measures against foot-and-mouth disease in Italy Official Journal L 093 , 08/04/1986 P. 0017 - 0018*****COMMISSION DECISION of 25 February 1986 amending for the third time Decision 85/632/EEC on certain protective measures against foot-and-mouth disease in Italy (86/107/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), as last amended by Regulation (EEC) No 3768/85 (2), and in particular Article 9 thereof, Having regard to Council Directive 72/461/EEC of 12 December 1972 on health problems affecting intra-Community trade in fresh meat (3), as last amended by Regulation (EEC) No 3768/85, and in particular Article 8 thereof, Having regard to Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (4), as last amended by Regulation (EEC) No 3768/85, and in particular Article 7, thereof, Whereas an outbreak of foot-and-mouth disease has occurred in Italy; whereas that outbreak is such as to constitute a danger to the livestock of the other Member States, owing to the large volume of trade both in animals and fresh meat and in certain meat-based products; Whereas, following that outbreak of foot-and-mouth disease the Commission adopted several Decisions, particularly Decision 85/632/EEC of 18 December 1985 on certain protective measures against foot-and-mouth disease in Italy (5); Whereas the outbreaks have, as a result of the measures introduced and the action taken by the Italian authorities, in particular as regards vaccination against foot-and-mouth disease, been confined to certain parts of Italy's territory; Whereas it seems necessary to amend the scope of the restrictive measures to take account of the development of the disease and of measures carried out locally by the Italian authorities; Whereas it seems necessary, in the light of the animal health situation, to define the extent of the restrictive measures relating to fresh meat; Whereas by Article 394 of the Act of Accession of Spain and Portugal application to the new Member States of the Community rules introduced for the production of and trade in agricultural products and for trade in certain processed agricultural products is postponed; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 Commission Decision 85/632/EEC is hereby amended as follows: 1. In Article 1 (2), '14 February 1986' is replaced by '25 February 1986'. 2. In Article 2, paragraph 1 is replaced by the following paragraph: '1. Member States shall prohibit the introduction into their territory of fresh bovine, porcine, ovine and caprine meat from the parts of the territory of Italy which are listed in the Annex to this Decision, and from fresh bovine, porcine, ovine and caprine meat obtained from animals from those parts of Italy's territory but slaughtered elsewhere.' 3. In Article 2 (3), '14 February 1986' is replaced by '25 February 1986'. 4. In Article 3 (3), '14 February 1986' is replaced by '25 February 1986. 5. The Annex is replaced by the Annex to this Decision. Article 2 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision three days after its notification. They shall immediately inform the Commission thereof. Article 3 This Decision is addressed to the Member States. Done at Brussels, 25 February 1986. For the Commission Frans ANDRIESSEN Vice-President (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No L 362, 31. 12. 1985, p. 8. (3) OJ No L 302, 31. 12. 1972, p. 24. (4) OJ No L 47, 21. 2. 1980, p. 4. (5) OJ No L 379, 31. 12. 1985, p. 38. ANNEX 1. Parts of the territory which are the subject of restrictions on the trade in live animals: - in the region of Veneto local health units 24, 25, 26, 27, 28, 29, 30, 31, 32 and 33, - the region of Emilia-Romagna, - the region of Campania, - in the region of Lombardia, local health units 45, 46, 47, 48, 49 and 5, - in the region of Abruzzi, local health units 5, 8 and 14, - in the region of Marche, local health units 22 and 24, - any other part of the territory situated within a radius of 10 kilometres around any outbreak of foot-and-mouth disease recorded after 13 December 1985. 2. Parts of the territory which are the subject of restrictions on the trade in fresh meat and meat products: - in the region of Veneto local health units 24, 25, 26, 27, 28, 29, 30, 31, 32 and 33, - the region of Emilia-Romagna, - the region of Campania, - in the region of Lombardia, local health units 45, 46, 47, 48, 49 and 50, - in the region of Abruzzi, local health units 5, 8 and 14, - in the region of Marche, local health units 22 and 24, - any other part of the territory situated within a radius of 10 kilometres around any outbreak of foot-and-mouth disease recorded after 13 December 1985.